Order entered on November 28, 1962, which in part referred defendant’s application for temporary alimony and counsel fee to the trial court for determina*899tion, unanimously modified on the law and the facts and in the exercise of discretion, to the extent of granting defendant a temporary allowance of $30 a week, retroactive to the return date of the motion, for alimony and support of the infant, and for counsel fee the sum of $500; and as thus modified the order is affirmed, with $20 costs and disbursements to appellant. Settle order on notice. Concur — Botein, P. J., Breitel, Valente, Steuer and Bastow, JJ.